Case 1:20-mj-00256-CFH Document 1 Filed 04/30/20 Page 1 of 3

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Northern District of New York

UNITED STATES OF AMERICA )
Vv. )
JOEL FOWLER, ) Case No. 1:20-MJ-256 (CFH)
)
)
)
).
Defendant )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On
or about the date(s) of April 14, 2020 in the county of Albany in the Northern District of New York the defendant
violated:

Code Section Offense Description
18 U.S.C. § 1073 In that the defendant moved and traveled in interstate and foreign
commerce with intent to avoid prosecution, and custody and
confinement after conviction, under the laws of the place from
which he fled, for a crime, and an attempt to commit a crime, and
which is a felony under the laws of the place from which the
fugitive fled.

This criminal complaint is based on these facts:

> Continued on the attached sheet.

Teta ON lie ae
Complainant’s signature
Deputy Robert Imburgio, USMS

 

Printed name and title

Attested to by the affiant in accordance with Rule 4.1 of the Federal Rules of iD)

Date: April 30, 2020 (Yn, NV b- /. Lowt

Judge’s signature

City and State: Albany, NY Hon. Christian F. Hummel, U.S. Magistrate Judge

 

Printed name and title
Case 1:20-mj-00256-CFH Document 1 Filed 04/30/20 Page 2 of 3

Affidavit in Support of a Criminal Complaint
|, Robert Imburgio, being duly sworn, depose and state:

1. | am a Deputy U.S, Marshal with the United States Marshals Service in the Northern
District of New York. | have worked in law enforcement for 13 years. Since 2010, | have been a Deputy
U.S. Marshal, first in the Southern District of New York, and now in the Northern District of New York. In
2010, | graduated from the Basic Criminal Investigator Training Program and the Basic Deputy U.S.
Marshal Training Program at the Federal Law Enforcement Training Center. Since 2010, | have been
involved in hundreds of fugitive cases with the New York/ New Jersey Regional Fugitive Taskforce -
Manhattan and Albany Divisions. As a result, | have extensive experience investigating crimes involving
escapes from custody and tracking down fugitives.

2. This affidavit is made in support of a criminal complaint charging JOEL FOWLER (“Fowler”)
with a violation of Title 18, United States Code, Section 1073 (interstate flight to avoid prosecution), The
statements in this affidavit are based on information provided to me by other law enforcement officers
and my investigation of this matter. | have set forth only those facts that | believe are necessary to
establish probable cause to believe that Fowler has committed a violation of Title 18, United States
Code, Section 1073.

3, On April 29, 2020, a judge of the Albany City Court in Albany, New York, issued two felony
arrest warrants for Fowler based on criminal complaints charging him with Assault 2nd (D felony),
Criminal Mischief 2nd (D felony), Reckless Engagement 1st (D felony), and Criminal Mischief 3rd (E
felony). Fowler is wanted by the Albany Police Department (“APD”) for ramming his vehicle into a
victim’s vehicle, attempting to run the victim off of the road, and pointing a firearm at the victim on
April 13, 2020.

4, All evidence indicates that Fowler fled from Albany to Bennington, Vermont, following his

assault of the victim. An APD incident report states that Fowler’s phone number is (575) 231-9269

 
 

Case 1:20-mj-00256-CFH Document 1 Filed 04/30/20 Page 3 of 3

(“9269 Cellphone”), and on April 13, 2020, Fowler’s victim—who has a personal relationship with
Fowler—confirmed to an APD detective that the 9269 Cellphone is Fowler’s cellphone and showed the
detective text messages with Fowler from the 9269 Cellphone.

5. On April 28, 2020, an Albany City Court judge issued a search warrant authorizing the
seizure of both historical and prospective location information for the 9269 Cellphone. Location
information obtained pursuant to the warrant reveals that the 9269 Cellphone was located in the Albany
area from March 1 until the early-morning hours of April 14, 2020, after which the 9269 Cellphone was
located ih the Bennington area, where it has remained ever since. Further, Fowler is known to have a
child that lives with his/her mother in Bennington.

Attested to by the affiant.

 

 

Robert Imburgio
Deputy U.S. Marshal
U.S. Marshals Service

|, the Honorable Christian F. Hummel, United States Magistrate Judge, hereby acknowledge that this
affidavit was attested to by the affiant by telephone on April 30, 2020, in accordance with Rule 4.1 of
the Federal Rules of Criminal Procedure.

Onube- pl

Hon, Christian F. Hummel
United States Magistrate Judge
Northern District of New York

 
